 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    RAMON CHAVEZ, also known as                       No. 1:18-cv-01270-SKO (HC)
      Raymond Chavez, also known as Raymon
12    Chavez,
13                       Petitioner,                    FINDINGS AND RECOMMENDATION
                                                        THAT THE COURT DISMISS
14           v.                                         THE PETITION AS UNTIMELY
15    M.E. Spearman, Warden,                            COURT CLERK TO ASSIGN DISTRICT
                                                        JUDGE
16                       Respondent.
17                                                      (Doc. 1)
18

19                                            Screening Order
20
            Petitioner, Ramon Chavez, is a state prisoner proceeding pro se with a petition for writ of
21
     habeas corpus pursuant to 28 U.S.C. § 2254. Petitioner presents one grounds for habeas relief,
22
     ineffective assistance of counsel.
23
     I.     Preliminary Screening
24

25          Rule 4 of the Rules Governing § 2254 Cases requires the Court to conduct a preliminary

26   review of each petition for writ of habeas corpus. The Court must dismiss a petition "[i]f it plainly
27   appears from the petition . . . that the petitioner is not entitled to relief." Rule 4 of the Rules
28
                                                       1
 1   Governing 2254 Cases; see also Hendricks v. Vasquez, 908 F.2d 490, 491 (9th Cir. 1990). A
 2   petition for writ of habeas corpus should not be dismissed without leave to amend unless it appears
 3
     that no tenable claim for relief can be pleaded were such leave to be granted. Jarvis v. Nelson, 440
 4
     F.2d 13, 14 (9th Cir. 1971).
 5
            The Ninth Circuit has held that a district court may sua sponte dismiss a petition for writ of
 6

 7   habeas corpus on the ground that it is untimely, so long as the court provides the petitioner with

 8   adequate notice of its intent to dismiss and an opportunity to respond. Herbst v. Cook, 260 F.3d

 9   1039, 1042-43 (9th Cir. 2001).
10
     II.    Procedural Background
11
            On July 5, 2000, Petitioner pled guilty to robbery (Cal. Penal Code § 211). On March 21,
12
     2003, he pled guilty to first degree murder, (Cal. Penal Code § 187(a)), and judgment was entered
13
     on that date.
14

15          On October 1, 2008, Petitioner filed a petition for writ of habeas corpus with the Stanislaus

16   County Superior Court, which was denied on November 24, 2008. On February 20, 2014, the
17   Stanislaus County Superior Court denied Petitioner’s second petition for writ of habeas corpus. On
18
     March 13, 2014, the California Court of Appeal denied Petitioner’s petition for writ of habeas
19
     corpus. On September 24, 2014, the California Supreme Court denied Petitioner’s petition for writ
20
     of habeas corpus.
21

22   III.   Standard of Review

23          On April 24, 1996, Congress enacted the Antiterrorism and Effective Death Penalty Act of

24   1996 (“AEDPA”), which applies to all petitions for writ of habeas corpus filed after its enactment.
25   Lindh v. Murphy, 521 U.S. 320, 327 (1997). AEDPA provides a one-year period of limitation in
26
     which a petitioner may file a petition for writ of habeas corpus. 28 U.S.C. § 2244(d)(1). The
27
     limitations period is measured from the latest of:
28
                                                          2
 1

 2                   (A)     the date on which the judgment became final by conclusion
                     of direct review or the expiration of the time for seeking such review;
 3
                     (B)     the date on which the impediment to filing a State action in
 4                   violation of the Constitution or laws of the United States is removed,
                     if the applicant was prevented from filing by such state action;
 5
                     (C)      the date on which the constitutional right asserted was
 6                   initially recognized by the Supreme Court and made retroactively
                     applicable to cases on collateral review; or
 7
                      (D) the date on which the factual predicate of the claim or claims
 8                   presented could have been discovered through the exercise of due
                     diligence.
 9

10   28 U.S.C. § 2244(d)(1).

11           The limitations period is tolled during the time that a “properly filed” application for review

12   is in state court. § 2244(d)(2) (“The time during which a properly filed application for State post-
13   conviction or other collateral review with respect to the pertinent judgment or claim is pending
14
     shall not be counted toward any period of limitation under this subsection.”)
15
     IV.     Petitioner’s Petition Is Untimely
16
             Here, there is no record that Petitioner directly appealed his sentence with the California
17

18   Court of Appeal or the California Supreme Court. Therefore, direct review in the State of California

19   ended on May 20, 2003, when the 60-day period for filing an appeal in the California Court of

20   Appeal expired.
21
             The federal statutory limitations period began on August 18, 2003, following the expiration
22
     of the 90-day period to file a petition for writ of certiorari in the United States Supreme Court.
23
     Accordingly, the one-year statutory limitations period expired on August 17, 2004. Petitioner filed
24
     his petition for writ of habeas corpus with this court on September 10, 2018; consequently, unless
25

26   Petitioner is entitled to statutory or equitable tolling, the petition is untimely.

27   //
28
                                                          3
 1          The limitations period is not tolled from the time the state court issues a final decision on
 2   direct appeal to the time the first state collateral challenge is filed, because there is no case
 3
     “pending” in state court during this interval. Porter v. Ollison, 620 F.3d 952, 958 (9th Cir. 2010)
 4
     (citing Rasberry v. Garcia, 448 F.3d 1150, 1153 n.1 (9th Cir. 2006)).
 5
            Based on the pending petition, as well as the California courts’ information, Petitioner did
 6

 7   not file his first state post-conviction collateral action until October 1, 2008, long after the

 8   limitations period expired on August 17, 2004. Because Petitioner’s limitations period expired

 9   before he filed his petition with the state court, this filing does not extend his limitations period.
10
     Ferguson v. Palmateer, 321 F.3d 820, 823 (9th Cir. 2003) (“[S]ection 2244(d) does permit the
11
     reinitiation of the limitations period that has ended before the state petition was filed.”); Green v.
12
     White, 223 F.3d 1001, 1003 (9th Cir. 2000); Jiminez v. Rice, 276 F.3d 478, 482 (9th Cir. 2001).
13
     Consequently, Petitioner’s petition is untimely and the Court recommends the petition be
14

15   dismissed.

16   V.     Petitioner Is Not Entitled to Equitable Tolling
17          In his petition, Petitioner contends he did not understand the deadlines to file his petition
18
     because he does not have legal experience.
19
            The one-year statutory period is intended to protect the federal judicial system from having
20
     to address stale claims. Guillory v. Roe, 329 F.3d 1015, 1018 (9th Cir. 2003). To effectuate that
21

22   objective, the bar to achieve equitable tolling is set very high. Id. A habeas petitioner is entitled

23   to equitable tolling of the one-year statute of limitations only if the petitioner shows that (1) he has

24   been pursuing his rights diligently and (2) some extraordinary circumstance prevented timely filing.
25   See Holland v. Florida, 560 U.S. 631, 634, 648 (2010); Ramirez v. Yates, 571 F.3d 993, 997 (9th
26
     Cir. 2009). The petitioner bears the burden of alleging facts sufficient to support equitable tolling.
27
     Pace v. Di Guglielmo, 544 U.S. 408, 418 (2005).
28
                                                         4
 1           To satisfy the first prong, the petitioner must demonstrate reasonable diligence. Bills v.
 2   Clark, 628 F.3d 1092, 1096 (9th Cir. 2010). Failure to act diligently throughout the time at issue
 3
     will break the link of causation between the extraordinary circumstance and the failure to timely
 4
     pursue relief. See Spitsyn v. Moore, 345 F.3d 796, 802 (9th Cir. 2003) (finding equitable tolling
 5
     unavailable when the petitioner failed to exercise reasonable diligence under the circumstances that
 6

 7   he faced); Guillory, 329 F.3d at 1016 (in the absence of diligent effort, extraordinary circumstance

 8   did not mandate equitable tolling); Miles v. Prunty, 187 F.3d 1104, 1107 (9th Cir. 1999) (denying

 9   equitable tolling when the petitioner's own conduct rather than external forces accounted for the
10
     untimely filing).
11
             "[T]he threshold necessary to trigger equitable tolling under [the] AEDPA is very high, lest
12
     the exceptions swallow the rule." Mendoza v. Carey, 449 F.3d 1065, 1068 (9th Cir. 2006). A court
13
     should "permit equitable tolling of AEDPA's limitations period 'only if extraordinary circumstances
14

15   beyond a prisoner's control make it impossible to file a claim on time.'" Miles, 187 F.3d at 1107

16   (quoting Calderon v. United States District Court, 163 F.3d 530, 541 (9th Cir. 1998), abrogated
17   on other grounds, Woodford v. Garceau, 538 U.S. 202 (2003)). The petitioner must show that an
18
     external force caused the petition's untimeliness, not "oversight, miscalculation, or negligence."
19
     Waldon-Ramsey v. Pacholke, 556 F.3d 1008, 1011 (9th Cir. 2009). A court should determine
20
     whether the circumstances are extraordinary using a flexible case-by-case approach, looking for
21

22   special circumstances that warrant special treatment in an appropriate case. Holland, 130 S.Ct. at

23   2563.

24           Allegations that a petitioner lacked legal knowledge do not constitute extraordinary
25   circumstances since nearly all inmates lack legal knowledge and rely on the legal assistance of
26
     untrained jailhouse lawyers. See, e.g., Fisher v. Ramirez-Palmer, 219 F. Supp. 2d 1076, 1080-81
27
     (E.D. Cal. 2002); Wilson v. Bennett, 188 F. Supp. 2d 347, 353-54 (S.D.N.Y. 2002); Henderson v.
28
                                                       5
 1   Johnson, 1 F. Supp. 2d 650, 655 (N.D. Tex. 1998). Equitable tolling is not warranted based on a
 2   petitioner's lack of understanding of the law. Chaffer v. Prosper, 592 F.3d 1046, 1049 (9th Cir.
 3
     2010) (finding that the petitioner's pro se status, the law library's missing some reporter volumes,
 4
     and the petitioner's reliance on busy inmate helpers were not extraordinary circumstances "given
 5
     the vicissitudes of prison life"); Raspberry v. Garcia, 448 F.3d 1150, 1154 (9th Cir. 2006) ("[A]
 6

 7   pro se petitioner's lack of legal sophistication is not, by itself, an extraordinary circumstance

 8   warranting equitable tolling"); Hughes v. Idaho State Bd. of Corrections, 800 F.2d 905, 909 (9th

 9   Cir. 1986) (finding pro se petitioner's illiteracy and lack of legal knowledge insufficient to justify
10
     equitable tolling).
11
             Because the circumstances leading to Petitioner's untimely submission of his habeas petition
12
     were not extraordinary, the undersigned recommends that the Court find that Petitioner is not
13
     entitled to equitable tolling of the statute of limitations.
14

15   VI.     Certificate of Appealability

16           A petitioner seeking a writ of habeas corpus has no absolute entitlement to appeal a district
17   court's denial of his petition, but may only appeal in certain circumstances. Miller-El v. Cockrell,
18
     537 U.S. 322, 335-36 (2003). The controlling statute in determining whether to issue a certificate
19
     of appealability is 28 U.S.C. § 2253, which provides:
20
                    (a) In a habeas corpus proceeding or a proceeding under section 2255
21           before a district judge, the final order shall be subject to review, on appeal, by
22           the court of appeals for the circuit in which the proceeding is held.

23                   (b) There shall be no right of appeal from a final order in a proceeding
             to test the validity of a warrant to remove to another district or place for
24           commitment or trial a person charged with a criminal offense against the United
             States, or to test the validity of such person's detention pending removal
25           proceedings.
26
                    (c)       (1) Unless a circuit justice or judge issues a certificate of
27           appealability, an appeal may not be taken to the court of appeals from—

28                             (A) the final order in a habeas corpus proceeding in which the
                                                         6
 1             detention complained of arises out of process issued by a State court; or
 2                              (B) the final order in a proceeding under section 2255.
 3
                            (2) A certificate of appealability may issue under paragraph (1)
 4             only if the applicant has made a substantial showing of the denial of a
               constitutional right.
 5
                            (3) The certificate of appealability under paragraph (1) shall
 6             indicate which specific issues or issues satisfy the showing required by
 7             paragraph (2).

 8             If a court denies a habeas petition, the court may only issue a certificate of appealability "if

 9   jurists of reason could disagree with the district court's resolution of his constitutional claims or
10
     that jurists could conclude the issues presented are adequate to deserve encouragement to proceed
11
     further." Miller-El, 537 U.S. at 327; Slack v. McDaniel, 529 U.S. 473, 484 (2000). Although the
12
     petitioner is not required to prove the merits of his case, he must demonstrate "something more than
13
     the absence of frivolity or the existence of mere good faith on his . . . part." Miller-El, 537 U.S.
14

15   at 338.

16             Reasonable jurists would not find the Court's determination that the petition is barred by the
17   statute of limitations to be debatable, wrong, or deserving of encouragement to proceed further.
18
     Accordingly, the undersigned recommends that the Court decline to issue a certificate of
19
     appealability.
20
     VII.      Conclusion and Recommendation
21

22             The undersigned recommends that the Court dismiss the Petition for writ of habeas corpus

23   with prejudice and decline to issue a certificate of appealability.

24             These Findings and Recommendations will be submitted to the United States District Judge
25   assigned to the case, pursuant to the provisions of 28 U.S.C ' 636(b)(1). Within thirty (30) days
26
     after being served with these Findings and Recommendations, either party may file written
27
     objections with the Court. The document should be captioned AObjections to Magistrate Judge=s
28
                                                           7
 1   Findings and Recommendations.@ Replies to the objections, if any, shall be served and filed within
 2   fourteen (14) days after service of the objections. The parties are advised that failure to file
 3
     objections within the specified time may constitute waiver of the right to appeal the District Court's
 4
     order. Wilkerson v. Wheeler, 772 F.3d 834, 839 ((9th Cir. 2014) (citing Baxter v. Sullivan, 923
 5
     F.2d 1391, 1394 (9th Cir. 1991)).
 6

 7            The Court Clerk is hereby directed to assign a district judge to this action.

 8

 9   IT IS SO ORDERED.
10
     Dated:     October 1, 2018                                     /s/   Sheila K. Oberto            .
11                                                        UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         8
